EXHIBIT Funds from Operations (“FFO”) and Adjusted FFO, which is FFO adjusted to account for cash inflows or outflows associated with the deferred energy accounts, are presented here because NV Energy, Inc. (the “Company”) believes that these measures are useful to investors because the rating agencies use these measures when determining a company’s credit ratings.The cost of the Company’s debt, the ability of the Company’s subsidiaries to pay dividends to the Company, and other capital and operational costs and expenses are impacted by the Company’s credit ratings.The Company believes that net income (loss) is the most directly comparable GAAP measure to FFO. Since FFO excludes certain items includable in net income (loss), reliance on the measure has limitations; management compensates for these limitations by using the measure simply as a supplemental measure that is weighed in the balance with other GAAP measures.FFO is not necessarily an indication of the Company’s cash flow available to fund cash needs.Additionally, it should not be used as an alternative to net income (loss) when evaluating the Company’s financial performance or to cash flow from (used by) operating, investing and financing activities when evaluating the Company’s liquidity or ability to make cash distributions or pay debt service.The FFO presented by the Company may not be comparable to the FFO presented by other utility companies. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. Funds From Operations (FFO) Three Months ended March 31, Year Ended December 31, LTM March 31, 2009 2008(1) 2008 2007(1) 2006(1) 2009 Net Income (Loss) $ (22,244 ) $ 24,058 $ 208,887 $ 197,295 $ 277,451 $ 162,585 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 78,048 62,070 260,608 235,532 228,875 276,586 Deferred taxes and deferred investment tax credit 5,264 9,482 52,060 79,337 136,026 47,842 AFUDC(2) (Debt and Equity) (11,364 ) (21,109 ) (67,968 ) (57,776 ) (35,345 ) (58,223 ) Reinstatement of deferred energy costs - (178,825 ) - Carrying charge on Lenzie plant - - - (16,080 ) (33,440 ) - Reinstated interest on deferred energy - - - (11,076 ) - - Gain on sale of investment - - - (1,369 ) (62,927 ) - Other, net 16,836 (9,394 ) 100,482 71,543 53,561 126,712 Funds from Operations (Before Deferred Energy Costs) 66,540 65,107 554,069 497,406 385,376 555,502 Amortization of deferred energy costs, net of deferrals 45,803 58,847 2,717 309,587 127,495 (10,327 ) Payment to terminating supplier - (65,368 ) - Proceeds from claim on terminating supplier - 41,365 - Adjusted Funds from Operations $ 112,343 $ 123,954 $ 556,786 $ 806,993 $ 488,868 $ 545,175 Long-term debt 5,485,643 4,137,617 $ 5,266,982 $ 4,137,864 $ 4,001,542 5,485,643 Current maturities of long-term debt 8,885 110,168 9,291 110,285 8,348 8,885 Total Debt $ 5,494,528 $ 4,247,785 $ 5,276,273 $ 4,248,149 $ 4,009,890 $ 5,494,528 Interest charges 82,633 68,504 $ 300,857 $ 279,788 $ 311,088 314,986 AFUDC(2) (Debt) 5,146 9,152 29,527 25,967 17,119 25,521 Adjusted Interest Expense $ 87,779 $ 77,656 $ 330,384 $ 305,755 $ 328,207 $ 340,507 Total Debt/Funds from operations 9.52 x 8.54 x 10.41 x 9.89 x Total Debt/Adjusted FFO 9.48 x 5.26 x 8.20 x 10.08 x Funds from Operations Interest Coverage 2.68 x 2.63 x 2.17 x 2.63 x Adjusted Funds From Operations Interest Coverage 2.69 x 3.64 x 2.49 x 2.60 x Common Shareholders' Equity $ 3,131,186 $ 2,996,575 $ 2,622,297 $ 3,086,337 Total Capitalization (including current maturities of long-term debt) $ 8,407,459 $ 7,244,724 $ 6,632,187 $ 8,580,865 Total Debt/Total Capitalization 62.76 % 58.64 % 60.46 % 64.03 % (1)Certain financial statement line items of prior period's information have been re-grouped or reclassified to conform with current period presentation.The re-grouping or reclassifications have not affected previously reported results of operations or common shareholders' equity. (2) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction. 1 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Nevada Power Company Funds From Operations (FFO) Three Months ended March 31, Year Ended December 31, LTM March 31, 2009 2008(1) 2008 2007(1) 2006(1) 2009 Net Income (Loss) $ (35,151 ) $ 7,971 $ 151,431 $ 165,694 $ 224,540 $ 108,309 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 52,363 40,630 171,080 152,139 141,585 182,813 Deferred taxes and deferred investment tax credit 19,424 (14,443 ) 45,039 56,868 107,392 78,906 AFUDC(2) (Debt and Equity) (10,183 ) (12,213 ) (45,980 ) (29,057 ) (23,369 ) (43,950 ) Reinstatement of deferred energy costs - (178,825 ) - Carrying charge on Lenzie plant - - - (16,080 ) (33,440 ) - Reinstated interest on deferred energy - - - (11,076 ) - - Other, net 10,269 (6,784 ) 73,209 38,821 25,783 90,262 Funds from Operations (Before Deferred Energy Costs) 36,722 15,161 394,779 357,309 263,666 416,340 Amortization of deferred energy costs, net of deferrals 35,928 44,042 4,211 218,992 74,413 (3,903 ) Payment to terminating supplier - (37,410 ) - Proceeds from claim on terminating supplier - 26,391 - Adjusted Funds from Operations $ 72,650 $ 59,203 $ 398,990 $ 576,301 $ 327,060 $ 412,437 Long-term debt 3,596,840 2,564,629 $ 3,385,106 $ 2,528,141 $ 2,380,139 3,596,840 Current maturities of long-term debt 8,885 8,616 8,691 8,642 5,948 8,885 Total Debt $ 3,605,725 $ 2,573,245 $ 3,393,797 $ 2,536,783 $ 2,386,087 $ 3,605,725 Interest charges $ 55,043 $ 41,473 $ 186,822 $ 174,667 $ 176,612 200,392 AFUDC(2) (Debt) 4,562 5,355 20,063 13,196 11,614 19,270 Adjusted Interest Expense $ 59,605 $ 46,828 $ 206,885 $ 187,863 $ 188,226 $ 219,662 Total Debt/Funds from Operations 8.60 x 7.10 x 9.05 x 8.66 x Total Debt/Adjusted FFO 8.51 x 4.40 x 7.30 x 8.74 x Funds from Operations Interest Coverage 2.91 x 2.90 x 2.40 x 2.90 x Adjusted Funds From Operations Interest Coverage 2.93 x 4.07 x 2.74 x 2.88 x Common Shareholder's Equity $ 2,627,567 $ 2,376,740 $ 2,172,198 $ 2,570,426 Total Capitalization (including current maturities of long-term debt) $ 6,021,364 $ 4,913,523 $ 4,558,285 $ 6,176,151 Total Debt/Total Capitalization 56.36 % 51.63 % 52.35 % 58.38 % (1)Certain financial statement line items of prior period's information have been re-grouped or reclassified to conform with current period presentation.The re-grouping or reclassifications have not affected previously reported results of operations or common shareholders's equity. (2) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction. 2 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Sierra Pacific Power Company Funds From Operations (FFO) Three Months ended March 31, Year Ended December 31, LTM March 31, 2009 2008(1) 2008 2007(1) 2006(1) 2009 Net Income $ 19,136 $ 24,284 $ 90,582 $ 65,667 $ 57,709 $ 85,434 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 25,685 21,440 89,528 83,393 87,279 93,773 Deferred taxes and deferred investment tax credit 8,597 9,629 24,598 (36,713 ) (39,361 ) 23,566 AFUDC(2) (Debt and Equity) (1,181 ) (8,896 ) (21,988 ) (28,719 ) (11,976 ) (14,273 ) Other, net 6,395 (1,310 ) 22,872 29,451 23,457 30,577 Funds from Operations (Before Deferred Energy Costs) 58,632 45,147 205,592 113,079 117,108 219,077 Amortization of deferred energy costs, net of deferrals 9,875 14,805 (1,494 ) 90,595 53,082 (6,424 ) Payment to terminating supplier - (27,958 ) - Proceeds from claim on terminating supplier - 14,974 - Adjusted Funds from Operations $ 68,507 $ 59,952 $ 204,098 $ 203,674 $ 157,206 $ 212,653 Long-term debt $ 1,402,964 $ 1,083,870 $ 1,395,987 $ 1,084,550 $ 1,070,858 $ 1,402,964 Current maturities of long-term debt $ - $ 101,552 600 101,643 2,400 - Total Debt $ 1,402,964 $ 1,185,422 $ 1,396,587 $ 1,186,193 $ 1,073,258 $ 1,402,964 Interest charges $ 17,927 $ 16,587 $ 72,712 $ 60,735 $ 71,506 $ 74,052 AFUDC(2) (Debt) 584 3,797 9,464 12,771 5,505 6,251 Adjusted Interest Expense $ 18,511 $ 20,384 $ 82,176 $ 73,506 $ 77,011 $ 80,303 Total Debt/Funds from Operations 6.79 x 10.49 x 9.16 x 6.40 x Total Debt/Adjusted FFO 6.84 x 5.82 x 6.83 x 6.60 x Funds from Operations Interest Coverage 3.50 x 2.54 x 2.52 x 3.73 x Adjusted Funds From Operations Interest Coverage 3.48 x 3.77 x 3.04 x 3.65 x Common Shareholder's Equity $ 877,961 $ 1,001,840 $ 884,737 $ 975,406 Total Capitalization (including current maturities of long-term debt) $ 2,274,548 $ 2,188,033 $ 1,957,995 $ 2,378,370 Total Debt/Total Capitalization 61.40 % 54.21 % 54.81 % 58.99 % (1)Certain financial statement line items of prior period's information have been re-grouped or reclassified to conform with current period presentation.The re-grouping or reclassifications have not affected previously reported results of operations or common shareholders's equity. (2) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction. 3
